


EXHIBIT 10.46


Master Relationship Termination Agreement
Multiple CPI Locations




THIS MASTER RELATIONSHIP TERMINATION AGREEMENT (“Agreement”) is made and entered
into by and between WAL-MART STORES EAST, LP, individually and only as to Stores
owned, leased, or operated in AL, CT, DC, DE, FL, GA, IN, KY, ME, MD, MA, MI,
MS, MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA, WI, WV; WAL-MART
STORES, INC., individually and only as to Stores owned or leased in AK, AZ, CA,
CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD, UT, WA, WY; WAL-MART
LOUISIANA, LLC, individually and only as to Stores owned or leased in Louisiana;
and WAL-MART STORES TEXAS, LLC, individually and only as to Stores owned or
leased in Texas; and WAL-MART STORES ARKANSAS, LLC, and only as to Stores owned
or leased in Arkansas (each referred to as “Retailer” for purposes of this
Agreement as it applies to a particular location and collectively hereinafter
referred to as “Wal-Mart” or “Retailer”) and CPI Corp. (“Licensee”). The
effective date of this Agreement is April 17, 2012 (the “Effective Date).


WHEREAS, Wal-Mart and CPI Corp., successor in interest to Portrait Corporation
of America, Inc. entered into that certain Master Relationship Agreement, dated
as of June 8, 2007, as subsequently amended (collectively, the “MRA ”);


WHEREAS, pursuant to the MRA, the parties agreed to attach a “License” for each
individual location in which Licensee would lease a vestibule space from
Wal-Mart;


WHEREAS, subject to the agreed upon conditions below, Retailer and Licensee
desire to terminate the MRA only as it relates to the Licensed Spaces as
described in Exhibit 1, attached hereto and made a part hereof by this reference
(collectively the “ Licensed Spaces”); and
 
NOW, THEREFORE, for valuable consideration, the sufficiency and receipt of which
is hereby acknowledged, Licensee and Retailer hereby agree as follows:


1.The MRA shall be terminated and cancelled, only as it pertains to the Licensed
Spaces, effective 11:59 p.m. (Pacific Time) April 17, 2012 (the “Termination
Date”). The Licensed Spaces shall be surrendered to Retailer no later than 11:59
p.m. (Pacific Time) April 21, 2012 (the “Vacate Date”).


1.2    Licensee shall be responsible for and shall pay Retailer all License Fees
and other charges and fees due and owing under the MRA accruing through the
Termination Date.


1.3    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, nothing in this Agreement nor any act or omission by Retailer or its
attorneys is intended or should be deemed to be a waiver, alteration, accord,
satisfaction, novation, composition or modification of the MRA or any rights or
remedies that Retailer may have in collecting all License Fees and other charges
and fees due and owing under the MRA accruing through the Termination Date, and
all such rights or remedies, whether at law or equity, are hereby expressly
reserved.


1.4    In addition to all License Fees and other fees accruing under the MRA
through the Termination Date, Licensee agrees to pay Retailer a one-time
settlement fee / Licensee improvement reimbursement of seventeen thousand
twenty-eight dollars and zero cents ($17,028.00).     


1.5    Licensee shall remove Licensee's furniture, fixtures, equipment, and
personal property and return the Licensed Spaces in broom clean condition by the
Vacate Date. Licensee shall coordinate with Retailer's Store Manager the
schedule for removal so as not to interfere with store operations and customer
traffic. Licensee shall repair any damage to the Store caused by removal of such
equipment, fixtures and equipment.
 
1.6     Licensee shall remove all of Licensee's bulkhead, interior and exterior
signage, repair any damage caused by the removal of such signage, and repaint
the bulkhead by the Termination Date.








--------------------------------------------------------------------------------






1.7     From and after the Termination Date, the Licensee does hereby forever
and unconditionally waive and relinquish Licensee's right to use, occupy, and
possess the Licensed Spaces under the MRA .


1.8     From and after the Termination Date, Licensee and Retailer shall have no
further obligations and liabilities, one to the other with respect to the
Licensed Spaces, pursuant to the MRA and the terms and conditions contained
therein, except as is specifically provided for in this Agreement.


1.9     Licensee, its agents, employees and contractor shall keep in strict
confidence the terms of this Agreement.


1.10     Licensee acknowledges that Retailer is in full compliance with all
provisions of the MRA as of the Termination Date. Licensee acknowledges and
agrees that all of Licensee's indemnification obligations (and related
warranties) contained in the MRA shall remain unimpaired and in full force and
effect with respect to any Claims that may have arisen during the Licensee's use
or occupancy of the Licensed Spaces.


1.11     No modification of this Agreement shall be valid or binding unless such
modification is in writing, duly dated, and signed by both parties.
 
1.12     This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof, and all prior communications, oral or
written, are without any force and effect as it is the specific intent of the
parties that this Agreement alone sets forth the terms upon which the parties
have mutually agreed. Each party specifically agrees that it enters into this
Agreement based on its own understanding of the terms hereof and does not rely,
in whole or part, on any interpretation or representation of the other party.
Each party agrees that this Agreement is the result of good faith arms length
negotiations.


1.13     This Agreement may be executed in one or more counterparts (including
by facsimile or electronically), all parties need not be signatories to the same
documents, and all counterpart-signed documents shall be deemed to be an
original and one (1) instrument. Counterpart signatures received through
facsimile transmission or electronic signature shall bind the party whose
signature is so received as if such signature were an original.












(signature page to follow)














































--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
written below.


                
LICENSEE:                     RETAILER:


CPI CORP.                    WAL-MART STORES, INC.




By: /s/Dale Heins                By: /s/Don Ethridge
_________________________________        ____________________________________
Dale Heins                    Don Ethridge                        
Executive Vice President, Finance,        Senior Director
Chief Financial Officer and Treasurer         Date: April 20,
12012                
Date: April 17, 2012                
WAL-MART STORES EAST, LP
By: /s/Don Ethridge
____________________________________
Don Ethridge
Senior Director
Date: April 20, 2012


WAL-MART STORES ARKANSAS, LLC
By: /s/Don Ethridge
____________________________________
Don Ethridge
Senior Director
Date: April 20, 2012


WAL-MART STORES EAST, LP
By: /s/Don Ethridge
____________________________________
Don Ethridge
Senior Director
Date: April 20, 2012
                            
WAL-MART LOUISIANA, LLC
By: /s/Don Ethridge
____________________________________
Don Ethridge
Senior Director
Date: April 20, 2012
                    
WAL-MART STORES TEXAS, LLC
By: /s/Don Ethridge
____________________________________
Don Ethridge
Senior Director
Date: April 20, 2012












--------------------------------------------------------------------------------






"Exhibit 1"




Store #
City
State
Sq Ft
1,824


YPSILANTI
MI
260


2,493


GRAND RAPIDS
MI
180


2,558


STERLING HEIGHTS
MI
216


2,567


GRANDVILLE
MI
216


1,593


COLDWATER
MI
390


3,328


GREENVILLE
MI
404


1,733


OWOSSO
MI
469


2,100


CHEBOYGAN
MI
497


1,423


SAINT JOHNS
MI
640


5,411


IONIA
MI
640







